DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following are being interpreted as 112(f) limitations: “locking means for locking the end portion . . . housing“ (claim 1, lines 5-6),”securing device being adapted to restrict the movement of the locking means” (claim 1, lines 8-9), “locking means for locking the end portion . . . housing“ (claim 15, lines 8-9), ”securing device being adapted to restrict the movement of the locking means” (claim 15, lines 10-12).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boland                       (US 2011/0113581 A1).
As to claim 1, Boland discloses an end piece (7) for a vehicle window wiper blade (1), the wiper blade comprising at least one flexible support (6) and a wiper rubber (2) applied against the window, the end piece comprising:
a housing (The space inside of 7) receiving an end portion (A portion of 6 located inside of 7) of the flexible support; 											at least one locking means (27) for locking the end portion of the flexible support in position when engaged in the housing (paragraph 30); and 								at least one securing device (The horizontally extending portion directly above 27) for securing the locking means, the securing device being adapted to restrict the movement of the locking means (The securing device would block upward movement of 27 if it moved sufficiently far upward; Fig. 5).
As to claim 2, wherein the locking means cooperates with a notch (25) formed in the end part of the flexible support in position when engaged in the housing (Fig. 5).
As to claim 3, wherein the securing device is formed by at least one rib that extends in a plane (A vertical plane intersecting the securing device) parallel to a plane (A vertical plane intersecting 27) of movement of the locking means (Fig. 5).
As to claim 4, wherein the plane of the rib intersects an upper face of the locking means (The plane encompasses the entirety of the end piece).
As to claim 5, wherein the end piece is delimited at least by an envelope (The outer housing of 7), and wherein the rib arises from an internal face (The internal surface of the envelope) of the envelope (Fig. 5).
As to claim 6, wherein the securing device restricts movement of the locking means in a direction substantially perpendicular to a general plane (A vertical plane intersecting the housing) in which the housing extends (Fig. 5).

As to claim 8, wherein securing device extends substantially perpendicularly to a general plane (A vertical plane intersecting the housing) in which the housing extends and parallel to a longitudinal direction of the end piece (A horizontal line intersecting 7) (Fig. 5).
As to claim 9, wherein there is a clearance (A space extending from 27 to the securing device) between the locking means and the securing device (Fig. 5).
As to claim 10, wherein the securing device and the locking means are in contact (For claim 10, the securing device is being interpreted as the material connecting 27 to the securing device; Fig. 5).
As to claim 11, wherein the locking means comprises an immobilizing device (27 and 24 form an L-shape) having an "L" shape profile as seen in a plane (A vertical plane intersecting the immobilizing device) substantially perpendicular to a plane (A vertical plane intersecting the housing) in which the housing substantially extends (Fig. 5).
As to claim 12, further comprising two securing devices (The first securing device is 27 and the second securing device is the material directly below 6) each notably including a rib (Fig. 5).
As to claim 13, Boland discloses a wiper blade (1) comprising: 					at least one flexible support (6); 								one wiper rubber (2) that is pressed against a window; and 					at least one end piece (7) as claimed in claim 1, where the end part of the flexible support extends in the housing of the end piece (Fig. 5).
As to claim 14, wherein the locking means extends in a notch (25) of the flexible support (Fig. 5).
As to claim 15, Boland discloses a vehicle window wiper system comprising an arm (Abstract); and 													a wiper blade (1) comprising at least one flexible support (6), one wiper rubber (2) that is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039.  The examiner can normally be reached on Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/ANDREW A HORTON/Primary Examiner, Art Unit 3723